DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, field on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites “an end portion of the first field plate electrode on a first electrode side of the first field plate” (last two lines of claim 15). There is insufficient antecedent basis for this limitation in the claim because it is unclear whether “the first field plate” relates back to “the first field plate electrode” or to set forth additional first field plate.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 15, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2015-170821 A to Takagi et al. (cited in IDS of 03/03/2021, hereinafter Takagi).
With respect to Claim 1, Takagi discloses a semiconductor device (e.g., HEMT 10 / HEMT 60) (Takagi, Figs. 2, 12, ¶0052-¶0070, ¶0100-¶0102), comprising:
       a first nitride semiconductor layer (e.g., 13, GaN) (Takagi, Figs. 2, 12, ¶0056, ¶0100);
       a second nitride semiconductor layer (e.g., 14, AlGaN) (Takagi, Figs. 2, 12, ¶0057, ¶0100) on the first nitride semiconductor layer (13) and having a larger bandgap than the first nitride semiconductor layer;
       a first electrode (e.g., 15S) (Takagi, Figs. 2, 12, ¶0061, ¶0100) on the second nitride semiconductor layer (14) and electrically connected to the first nitride semiconductor layer (e.g., the source electrode 15S is in ohmic contact with the 2DEG generated in the first semiconductor layer 13 via the second nitride semiconductor layer 14);
       a second electrode (e.g., 15D) (Takagi, Figs. 2, 12, ¶0060, ¶0100) above the first nitride semiconductor layer (13) and electrically connected to the first nitride semiconductor layer (e.g., the drain electrode 15D is in ohmic contact with the 2DEG generated in the first semiconductor layer 13 via the second nitride semiconductor layer 14);
       a gate electrode (e.g., 15G) (Takagi, Figs. 2, 12, ¶0062, ¶0100) between the first electrode (15S) and the second electrode (15D);
       a gate field plate electrode (15Gf) (Takagi, Figs. 2, 12, ¶0062, ¶0100) on the gate electrode (15G) and electrically connected to the gate electrode (15G);
       a first field plate electrode (e.g., 16Sb/61Sb, portion of the source field plate between positions (6) and (7) in Fig. 2; or an end portion of 61Sb at the drain side in Fig. 12) (Takagi, Figs. 2, 14, ¶0052-¶0053, ¶0100) above the second nitride semiconductor layer (14) at a position between the gate field plate electrode (15Gf) and the second electrode (15D), and electrically connected to the first electrode (15S); and
       a second field plate electrode (e.g., the source field plate 16Sa in Fig. 2; or 61Sa/21 in Fig. 14) (Takagi, Figs. 2, 14, ¶0053, ¶0063-¶0065, ¶0100-¶0101) between the first field plate electrode (e.g., portion of the source field plate 16Sb between positions (6) and (7) in Fig. 2; or the end portion of 61Sb at the drain side in Fig. 12) (Takagi, Figs. 2, 12, ¶0053, ¶0100-¶0101) and the gate field plate electrode (15Gf), and electrically connected to the first electrode (15S), wherein
       a distance (Takagi, Fig. 2, 12, ¶0053, ¶0100-¶0101) from the first nitride semiconductor layer (13) to a bottom surface (e.g., a lowest bottom surface between position (3) and position (4) of the source field plate 16Sa in Fig. 2; or a bottom surface of the field plate 21 in Fig. 12) of the second field plate electrode (16Sa or 61Sa/21) is shorter than a distance from the first nitride semiconductor layer (13) to a bottom surface of a portion of the gate field plate electrode (15Gf) that protrudes the most towards a second electrode side, and
       the distance (Takagi, Fig. 2, 12, ¶0053, ¶0100-¶0101) from the first nitride semiconductor layer (13) to the bottom surface (e.g., the lowest bottom surface between position (3) and position (4) of the source field plate 16Sa in Fig. 2; or the bottom surface of the field plate 21 in Fig. 12) of the second field plate electrode (16Sa or 61Sa/21) is shorter than a distance from the first nitride semiconductor layer (13) to a bottom portion of an end surface (e.g., a lowest bottom surface between position (6) and position (7) of the source field plate 16Sb in Fig. 2; or a lowest bottom surface of the end portion of the field plater 61Sb in Fig. 12) of the first field plate electrode (16Sb/61Sb) on a first electrode side.
Regarding Claim 2, Takagi discloses the semiconductor device according to claim 1. Further, Takagi discloses the semiconductor device, wherein an end surface of the second field plate electrode (e.g., left end surface of the field plate 21) (Takagi, Fig. 12, ¶0100-¶0101) on the first electrode side is located closer to the first electrode side (e.g., the source electrode 15S side) than is an end surface of the gate field plate electrode (e.g., right end surface of the gate field plate 15Gf) on the second electrode side (e.g., the drain electrode 15D side), and an end surface of the second field plate electrode (e.g., right end surface of the field plate 21) on the second electrode side is located closer to the second electrode side (15D) than is an end surface of the first field plate electrode (e.g., left end surface of the end portion of 61Sb facing the source electrode 15S) on the first electrode side.
With respect to Claim 15, Takagi discloses a semiconductor device (e.g., HEMT 10 / HEMT 60) (Takagi, Figs. 2, 12, 14, ¶0052-¶0070, ¶0100-¶0102, ¶0109-¶0110), comprising:
       a first nitride semiconductor layer (e.g., 13/81, GaN) (Takagi, Figs. 2, 12, 14, ¶0056, ¶0100, ¶0109);
       a second nitride semiconductor layer (e.g., 14/82, AlGaN) (Takagi, Figs. 2, 12, 14, ¶0057, ¶0100, ¶0109) on the first nitride semiconductor layer (13) and having a larger bandgap than the first nitride semiconductor layer;
       a first electrode (e.g., 15S) (Takagi, Figs. 2, 12, 14, ¶0061, ¶0100, ¶0109) on the second nitride semiconductor layer (14/82) in a first direction (e.g., a vertical direction in Figs. 2, 12, and 14) and electrically connected to the first nitride semiconductor layer (e.g., the source electrode 15S is in ohmic contact with the 2DEG generated in the first semiconductor layer 13 via the second nitride semiconductor layer 14);
       a second electrode (e.g., 15D) (Takagi, Figs. 2, 12, 14, ¶0060, ¶0100, ¶0109) on the second nitride semiconductor layer (14/82) in the first direction and electrically connected to the first nitride semiconductor layer (e.g., the drain electrode 15D is in ohmic contact with the 2DEG generated in the first semiconductor layer 13 via the second nitride semiconductor layer 14), the second electrode (15D) being separated 23(PATENT) Atty. Dkt. No.: TAI/3201USfrom the first electrode (15S) in a second direction (e.g., a horizontal direction in Figs. 12 and 12);
       a gate electrode (e.g., 15G/84G) (Takagi, Figs. 2, 12, 14, ¶0062, ¶0100, ¶0109) between the first electrode (15S) and the second electrode (15D) in the second direction;
       a gate field plate electrode (15Gf/84Gf) (Takagi, Figs. 2, 12, 14, ¶0062, ¶0100, ¶0109) above the gate electrode (15G) in the first direction, and electrically connected to the gate electrode (15G);
       a first field plate electrode (e.g., 16Sb/61Sb/83Sb, portion of the source field plate between positions (6) and (7) in Fig. 2; or an end portion of 61Sb/83Sb at the drain side in Figs. 12 and 14) (Takagi, Figs. 2, 12, 14, ¶0052-¶0053, ¶0100, ¶0109) above the second nitride semiconductor layer (14/82) in the first direction at a position between the gate field plate electrode (15Gf/84Gf) and the second electrode (15D) in the second direction, and electrically connected to the first electrode (15S); and
       a second field plate electrode (e.g., the source field plate 16Sa in Fig. 2; 61Sa/21 in Fig. 12; or 83Sa/21 in Fig. 14) (Takagi, Figs. 2, 12, 14, ¶0053, ¶0063-¶0065, ¶0100-¶0101, ¶0110) between the first field plate electrode (e.g., portion of the source field plate 16Sb between positions (6) and (7) in Fig. 2; or the end portion of 61Sb/83Sb at the drain side in Figs. 12 and 14) (Takagi, Figs. 2, 12, 14, ¶0053, ¶0100-¶0101, ¶0110) and the gate field plate electrode (15Gf/84Gf) in the second direction and electrically connected to the first electrode (15S), wherein
       a distance (Takagi, Figs. 2, 12, 14, ¶0053, ¶0100-¶0101, ¶0110) along the first direction from the first nitride semiconductor layer (13/81) to the second field plate electrode (e.g., to a lowest bottom surface between position (3) and position (4) of the source field plate 16Sa in Fig. 2; or to a bottom surface of the field plate 21 in Figs. 12 and 14) is shorter than a distance along the first direction from the first nitride semiconductor layer (13/81) to a portion of the gate field plate electrode (15Gf/84Gf) that protrudes the most along the second direction towards a second electrode side, and
       the distance (Takagi, Figs. 2, 12, 14, ¶0053, ¶0100-¶0101, ¶0110) along the first direction from the first nitride semiconductor layer (13/81) to the second field plate electrode (16Sa; 61Sa/21; or 83Sa/21) is shorter than a distance along the first direction from the first nitride semiconductor layer (13/81) to an end portion (e.g., a lowest bottom surface between position (6) and position (7) of the source field plate 16Sb in Fig. 2; or a lowest bottom surface of the end portion of the field plater 61Sb/83Sb in Figs. 12  and 14) of the first field plate electrode (16Sb/61Sb/83Sb) on a first electrode side of the first field plate.
Regarding Claim 20, Takagi discloses the semiconductor device according to claim 15. Further, Takagi discloses the semiconductor device, wherein the gate electrode (e.g., 84G) (Takagi, Fig. 14, ¶0109-¶0110) extends in the first direction through the second nitride semiconductor layer (82), and a gate insulating layer (84Ga) is between the gate electrode (84G) and the first (81) and second (82) nitride semiconductor layers.
Claims 1-3, 7, 11-13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0126287 to Aoki.
With respect to Claim 1, Aoki discloses a semiconductor device (e.g., HEMT) (Aoki, Fig. 13, ¶0004, ¶0010, ¶0020-¶0032, ¶0053-¶0058), comprising:
       a first nitride semiconductor layer (e.g., 21, GaN) (Aoki, Fig. 13, ¶0023, ¶0053);
       a second nitride semiconductor layer (e.g., 22, AlGaN) (Aoki, Fig. 13, ¶0024, ¶0053) on the first nitride semiconductor layer (21) and having a larger bandgap than the first nitride semiconductor layer;
       a first electrode (e.g., a source electrode 3) (Aoki, Fig. 13, ¶0020, ¶0044, ¶0053) on the second nitride semiconductor layer (22) and electrically connected to the first nitride semiconductor layer (e.g., the source electrode 3 is in ohmic contact with the 2DEG generated in the first semiconductor layer 21 via the second nitride semiconductor layer 22);
       a second electrode (e.g., a drain electrode 4) (Aoki, Fig. 13, ¶0020, ¶0044, ¶0053) above the first nitride semiconductor layer (21) and electrically connected to the first nitride semiconductor layer (e.g., the drain electrode 4 is in ohmic contact with the 2DEG generated in the first semiconductor layer 21 via the second nitride semiconductor layer 22);
       a gate electrode (e.g., a gate electrode 5 in the insulation layer 7) (Aoki, Fig. 13, ¶0020, ¶0041, ¶0053) between the first electrode (3) and the second electrode (4);
       a gate field plate electrode (e.g., a gate electrode 5 located on the insulation layer 7 and having the flange portion) (Aoki, Fig. 13, ¶0020, ¶0041, ¶0053) on the gate electrode (5, in the insulation layer 7) and electrically connected to the gate electrode (5);
       a first field plate electrode (e.g., 6) (Aoki, Fig. 13, ¶0020, ¶0053, ¶0056) above the second nitride semiconductor layer (22) at a position between the gate field plate electrode (e.g., a gate electrode 5 located on the insulation layer 7 and having the flange portion) and the second electrode (4), and electrically connected to the first electrode (3); and
       a second field plate electrode (e.g., 8 including extended portion 90 of the wiring 9) (Aoki, Fig. 13, ¶0054-¶0056) between the first field plate electrode (e.g., 6) and the gate field plate electrode (e.g., the flange portion of the gate electrode 5), and electrically connected to the first electrode (3), wherein
       a distance (Aoki, Fig. 13, ¶0054-¶0056) from the first nitride semiconductor layer (21) to a bottom surface (e.g., a lowest bottom surface of the field electrode 8) of the second field plate electrode (8/90) is shorter than a distance from the first nitride semiconductor layer (21) to a bottom surface of a portion of the gate field plate electrode (e.g., the flange portion of the gate electrode 5 on the insulation layer 7) that protrudes the most towards a second electrode side, and
       the distance (Aoki, Fig. 13, ¶0053-¶0056) from the first nitride semiconductor layer (21) to the bottom surface (e.g., the lowest bottom surface of the field electrode 8) of the second field plate electrode (8/90) is shorter than a distance from the first nitride semiconductor layer (21) to a bottom portion of an end surface of the first field plate electrode (6) on a first electrode side.
Regarding Claim 2, Aoki discloses the semiconductor device according to claim 1. Further, Aoki discloses the semiconductor device, wherein an end surface of the second field plate electrode (e.g., 8/90 including wiring 9) (Aoki, Fig. 13, ¶0053-¶0056) on the first electrode side is located closer to the first electrode side (e.g., the source electrode 3 side) than is an end surface of the gate field plate electrode (e.g., the flange portion of the gate electrode 5) on the second electrode side (e.g., the drain electrode 4 side), and an end surface of the second field plate electrode (e.g., right end surface of the field plate 90) on the second electrode side is located closer to the second electrode side (4) than is an end surface of the first field plate electrode (e.g., left end surface of the field plate 6 facing the source electrode 3) on the first electrode side.
Regarding Claim 3, Aoki discloses the semiconductor device according to claim 2. Further, Aoki discloses the semiconductor device, wherein a distance from the first nitride semiconductor layer (21) to an upper end surface of the second field plate electrode (e.g., a topmost surface of the field plate 8/90) (Aoki, Fig. 13, ¶0053-¶0056) is longer than a distance from the first nitride semiconductor layer (21) to an upper end surface of the gate field plate electrode (e.g., the flange portion of the gate electrode 5) on the second field plate electrode side, and the distance from the first nitride semiconductor layer (21) to the upper end surface of the second field plate electrode (8/90) is longer            Atty. Dkt. No.: TAI/3201US than a distance from the first nitride semiconductor layer (21) to an upper end surface of the first field plate electrode (6).
Regarding Claim 7, Aoki discloses the semiconductor device according to claim 1. Further, Aoki discloses the semiconductor device, wherein a distance from the first nitride semiconductor layer (21) to an upper end surface of the second field plate electrode (8/90) (Aoki, Fig. 13, ¶0053-¶0056) is longer than a distance from the first nitride semiconductor layer (21) to an upper end surface of the gate field plate electrode (e.g., the flange portion of the gate electrode 5) on the second field plate electrode side, and the distance from the first nitride semiconductor layer (21) to the upper end surface of the second field plate electrode (8/90) is longer 21(PATENT) Atty. Dkt. No.: TAI/3201US than a distance from the first nitride semiconductor layer (21) to an upper end surface of the first field plate electrode (6).
Regarding Claim 11, Aoki discloses the semiconductor device according to claim 1. Further, Aoki discloses the semiconductor device, further comprising: a third field plate electrode (e.g., a portion of the wiring 90) (Aoki, Fig. 13, ¶0053-¶0056) between the first field plate electrode (6) and the second electrode (4) and electrically connected to the first electrode (3).
Regarding Claim 12, Aoki discloses the semiconductor device according to claim 1. Further, Aoki discloses the semiconductor device, wherein an end portion of the second field plate electrode (8/90) Aoki, Fig. 13, ¶0053-¶0056) on the second 22(PATENT) Atty. Dkt. No.: TAI/3201US electrode side is located closer to the second electrode side (4) than is an end portion of the first field plate electrode (6) on the second electrode side.
Regarding Claim 13, Aoki discloses the semiconductor device according to claim 1. Further, Aoki discloses the semiconductor device, wherein an end portion of the second field plate electrode (8/90 including wiring 9) (Aoki, Fig. 13, ¶0053-¶0056) on the first electrode side (3) is located closer to the first electrode side than is an end portion of the gate field plate electrode (e.g., the flange portion of the gate electrode 5) on the first electrode side.
With respect to Claim 15, Aoki discloses a semiconductor device (e.g., HEMT) (Aoki, Fig. 13, ¶0004, ¶0010, ¶0020-¶0032, ¶0053-¶0058), comprising:
       a first nitride semiconductor layer (e.g., 21, GaN) (Aoki, Fig. 13, ¶0023, ¶0053);
       a second nitride semiconductor layer (e.g., 22, AlGaN) (Aoki, Fig. 13, ¶0024, ¶0053) on the first nitride semiconductor layer (21) and having a larger bandgap than the first nitride semiconductor layer;
       a first electrode (e.g., a source electrode 3) (Aoki, Fig. 13, ¶0020, ¶0044, ¶0053) on the second nitride semiconductor layer (22) in a first direction (e.g., vertical direction) and electrically connected to the first nitride semiconductor layer (e.g., the source electrode 3 is in ohmic contact with the 2DEG generated in the first semiconductor layer 21 via the second nitride semiconductor layer 22);
       a second electrode (e.g., a drain electrode 4) (Aoki, Fig. 13, ¶0020, ¶0044, ¶0053) on the second nitride semiconductor layer (22) in the first direction and electrically connected to the first nitride semiconductor layer (e.g., the drain electrode 4 is in ohmic contact with the 2DEG generated in the first semiconductor layer 21 via the second nitride semiconductor layer 22), the second electrode (4) being separated 23(PATENT) Atty. Dkt. No.: TAI/3201US from the first electrode (3) in a second direction (e.g., horizontal direction);
       a gate electrode (e.g., a gate electrode 5 in the insulation layer 7) (Aoki, Fig. 13, ¶0020, ¶0041, ¶0053) between the first electrode (3) and the second electrode (4) in the second direction;
       a gate field plate electrode (e.g., a gate electrode 5 located on the insulation layer 7 and having the flange portion) (Aoki, Fig. 13, ¶0020, ¶0041, ¶0053) above the gate electrode (5, in the insulation layer 7) in the first direction, and electrically connected to the gate electrode (5);
       a first field plate electrode (e.g., 6) (Aoki, Fig. 13, ¶0020, ¶0053, ¶0056) above the second nitride semiconductor layer (22) in the first direction at a position between the gate field plate electrode (e.g., a gate electrode 5 located on the insulation layer 7 and having the flange portion) and the second electrode (4) in the second direction, and electrically connected to the first electrode (3); and
       a second field plate electrode (e.g., 8 including extended portion 90 of the wiring 9) (Aoki, Fig. 13, ¶0054-¶0056) between the first field plate electrode (e.g., 6) and the gate field plate electrode (e.g., the flange portion of the gate electrode 5) in the second direction and electrically connected to the first electrode (3), wherein
       a distance (Aoki, Fig. 13, ¶0054-¶0056) along the first direction from the first nitride semiconductor layer (21) to the second field plate electrode (e.g., a bottom surface of the electrode 8/90) is shorter than a distance along the first direction from the first nitride semiconductor layer (21) to a portion of the gate field plate electrode (e.g., the flange portion of the gate electrode 5 on the insulation layer 7) that protrudes the most along the second direction towards a second electrode side, and
       the distance (Aoki, Fig. 13, ¶0053-¶0056) along the first direction from the first nitride semiconductor layer (21) to the second field plate electrode (8/90) is shorter than a distance along the first direction from the first nitride semiconductor layer (21) to an end surface of the first field plate electrode (6) on a first electrode side of the first field plate.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-9, 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 11,043,563 to Lin et al. (hereinafter Lin) in view of Wu et al. (US 2021/0043724, hereinafter Wu).
With respect to Claim 1, Lin discloses a semiconductor device (e.g., HEMT) (Lin, Fig. 4, Col. 1, lines 49-61; Cols. 3-9), comprising:
       a first nitride semiconductor layer (e.g., 106, GaN) (Lin, Fig. 4, Col. 3, lines 45-59; Col. 9, lines 7-40);
       a second nitride semiconductor layer (e.g., 108, AlGaN) (Lin, Fig. 4, Col. 3, lines 45-59; Col. 9, lines 7-40) on the first nitride semiconductor layer (106) and having a larger bandgap than the first nitride semiconductor layer;
       a first electrode (e.g., a source electrode 126) (Lin, Fig. 4, Col. 5, lines 24-29; Col. 9, lines 7-40) on the second nitride semiconductor layer (108) and electrically connected to the first nitride semiconductor layer (e.g., the source electrode 126 is in contact with 2DEG generated in the first semiconductor layer 106 via the second nitride semiconductor layer 108);
       a second electrode (e.g., a drain electrode 128) (Lin, Fig. 4, Col. 5, lines 24-29; Col. 9, lines 7-40) above the first nitride semiconductor layer (106) and electrically connected to the first nitride semiconductor layer (e.g., the drain electrode 128 is in contact with the 2DEG generated in the first semiconductor layer 106 via the second nitride semiconductor layer 108);
       a gate electrode (e.g., a gate electrode 122 on the compound semiconductor layer 109) (Lin, Fig. 4, Col. 5, lines 29-32; Col. 9, lines 7-40) between the first electrode 126) and the second electrode (128);
       a first field plate electrode (e.g., 1242) (Lin, Fig. 4, Col. 5, lines 5-32; Col. 9, lines 7-40) above the second nitride semiconductor layer (108) at a position between the gate electrode (122) and the second electrode (128), and electrically connected to the first electrode (126); and
       a second field plate electrode (e.g., 1241) (Lin, Fig. 4, Col. 5, lines 5-32; Col. 9, lines 7-40) between the first field plate electrode (e.g., 1242) and the gate electrode (122), and electrically connected to the first electrode (126), wherein
       a distance (Lin, Fig. 4, Col. 5, lines 5-32; Col. 9, lines 7-40) from the first nitride semiconductor layer (106) to a bottom surface (e.g., a lowest bottom surface of the field electrode 1241) of the second field plate electrode (1241) is shorter than a distance from the first nitride semiconductor layer (106) to a top surface of a portion of the electrode (122) that protrudes the most towards a second electrode side, and
       the distance (Lin, Fig. 4, Col. 5, lines 5-32; Col. 9, lines 7-40) from the first nitride semiconductor layer (106) to the bottom surface of the second field plate electrode (1241) is shorter than a distance from the first nitride semiconductor layer (106) to a bottom portion of an end surface of the first field plate electrode (1242) on a first electrode side.
	Further, Lin does not specifically disclose a gate field plate electrode on the gate electrode and electrically connected to the gate electrode, wherein a distance from the first nitride semiconductor layer to a bottom surface of the second field plate electrode is shorter than a distance from the first nitride semiconductor layer to a 19(PATENT) Atty. Dkt. No.: TAI/3201USbottom surface of a portion of the gate field plate electrode.
However, Wu teaches forming a gate field plate electrode (222) (Wu, Fig. 8, ¶0001-¶0006, ¶0029, ¶0038, ¶0044-¶0050) on a top surface of the gate electrode (202/112) (Wu, Fig. 8, ¶0003, ¶0038, ¶0050) to reduce the electric field intensity at a side of gate near the drain.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor device of Lin by forming a gate field plate electrode as taught by Wu, wherein a gate field plate electrode is located on a top surface of the gate electrode of Lin such that a first field plate electrode of Lin is between the gate field plate electrode and the second electrode,  to have a gate field plate electrode on the gate electrode and electrically connected to the gate electrode, wherein a distance from the first nitride semiconductor layer to a bottom surface of the second field plate electrode is shorter than a distance from the first nitride semiconductor layer to a 19(PATENT) Atty. Dkt. No.: TAI/3201USbottom surface of a portion of the gate field plate electrode in order to reduce the electric field intensity at a side of gate near the drain, and to improve reliability of the device (Wu, ¶0003-¶0006, ¶0038, ¶0050).
Regarding Claims 8 and 9, Lin in view of Wu discloses the semiconductor device according to claim 1. Further, Lin discloses the semiconductor device, further comprising: a third field plate electrode (134) (Lin, Fig. 4, Col. 5, lines 59-65; Col. 9, lines 7-40) above the second field plate electrode (1241) and electrically connected to the first electrode (126) (as claimed in claim 8), wherein the third field plate electrode (134) physically connects to the first electrode (126) (as claimed in claim 9).
With respect to Claim 15, Lin discloses a semiconductor device (e.g., HEMT) (Lin, Fig. 4, Col. 1, lines 49-61; Cols. 3-9), comprising:
       a first nitride semiconductor layer (e.g., 106, GaN) (Lin, Fig. 4, Col. 3, lines 45-59; Col. 9, lines 7-40);
       a second nitride semiconductor layer (e.g., 108, AlGaN) (Lin, Fig. 4, Col. 3, lines 45-59; Col. 9, lines 7-40) on the first nitride semiconductor layer (106) and having a larger bandgap than the first nitride semiconductor layer;
       a first electrode (e.g., a source electrode 126) (Lin, Fig. 4, Col. 5, lines 24-29; Col. 9, lines 7-40) on the second nitride semiconductor layer (108) in a first direction and electrically connected to the first nitride semiconductor layer (e.g., the source electrode 126 is in contact with 2DEG generated in the first semiconductor layer 106 via the second nitride semiconductor layer 108);
       a second electrode (e.g., a drain electrode 128) (Lin, Fig. 4, Col. 5, lines 24-29; Col. 9, lines 7-40) above the first nitride semiconductor layer (106) in the first direction and electrically connected to the first nitride semiconductor layer (e.g., the drain electrode 128 is in contact with the 2DEG generated in the first semiconductor layer 106 via the second nitride semiconductor layer 108), the second electrode (128) being separated 23(PATENT) Atty. Dkt. No.: TAI/3201USfrom the first electrode (126) in a second direction;
       a gate electrode (e.g., a gate electrode 122) (Lin, Fig. 4, Col. 5, lines 29-32; Col. 9, lines 7-40) between the first electrode 126) and the second electrode (128) in the second direction;
       a first field plate electrode (e.g., 1242) (Lin, Fig. 4, Col. 5, lines 5-32; Col. 9, lines 7-40) above the second nitride semiconductor layer (108) in the first direction at a position between the gate electrode (122) and the second electrode (128) in the second direction, and electrically connected to the first electrode (126); and
       a second field plate electrode (e.g., 1241) (Lin, Fig. 4, Col. 5, lines 5-32; Col. 9, lines 7-40) between the first field plate electrode (e.g., 1242) and the gate electrode (122) in the second direction and electrically connected to the first electrode (126), wherein
       a distance (Lin, Fig. 4, Col. 5, lines 5-32; Col. 9, lines 7-40) along the first direction from the first nitride semiconductor layer (106) to the second field plate electrode (1241) is shorter than a distance along the first direction from the first nitride semiconductor layer (106) to a portion of the electrode (122) that protrudes the most along the second direction towards a second electrode side, and
       the distance (Lin, Fig. 4, Col. 5, lines 5-32; Col. 9, lines 7-40) along the first direction from the first nitride semiconductor layer (106) to the second field plate electrode (1241) is shorter than a distance along the first direction from the first nitride semiconductor layer (106) to an end portion of the first field plate electrode (1242) on a first electrode side of the first field plate.
	Further, Lin does not specifically disclose a gate field plate electrode above the gate electrode in the first direction, and electrically connected to the gate electrode, wherein a distance along the first direction from the first nitride semiconductor laver to the second field plate electrode is shorter than a distance along the first direction from the first nitride semiconductor layer to a portion of the gate field plate electrode that protrudes the most along the second direction towards the second electrode.
However, Wu teaches forming a gate field plate electrode (222) (Wu, Fig. 8, ¶0001-¶0006, ¶0029, ¶0038, ¶0044-¶0050) on a top surface of the gate electrode (202/112) (Wu, Fig. 8, ¶0003, ¶0038, ¶0050) to reduce the electric field intensity at a side of gate near the drain.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor device of Lin by forming a gate field plate electrode as taught by Wu, wherein a gate field plate electrode is located on a top surface of the gate electrode of Lin such that a first field plate electrode of Lin is between the gate field plate electrode and the second electrode,  to have a gate field plate electrode above the gate electrode in the first direction, and electrically connected to the gate electrode, wherein a distance along the first direction from the first nitride semiconductor laver to the second field plate electrode is shorter than a distance along the first direction from the first nitride semiconductor layer to a portion of the gate field plate electrode that protrudes the most along the second direction towards the second electrode in order to reduce the electric field intensity at a side of gate near the drain, and to improve reliability of the device (Wu, ¶0003-¶0006, ¶0038, ¶0050).
Regarding Claims 16 and 17, Lin in view of Wu discloses the semiconductor device according to claim 15. Further, Lin discloses the semiconductor device, further comprising: a third field plate electrode (134) (Lin, Fig. 4, Col. 5, lines 59-65; Col. 9, lines 7-40) above the second field plate electrode (1241) in the first direction and electrically connected to the first electrode (126) (as claimed in claim 16), wherein the third field plate electrode (134) physically connects to the first electrode (126) (as claimed in claim 17).
Regarding Claim 19, Lin in view of Wu discloses the semiconductor device according to claim 15. Further, Lin discloses the semiconductor device, wherein the second field plate electrode (1241) (Lin, Fig. 4, Col. 5, lines 5-32; Col. 9, lines 7-40) has a U-shaped portion.
Claims 4-6, 8-10, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0126287 to Aoki in view of Wu (US 2021/0043724).
Regarding Claims 4 and 5, Aoki discloses the semiconductor device according to claim 3. Further, Aoki does not specifically disclose the semiconductor device, further comprising: a third field plate electrode above the second field plate electrode and electrically connected to the first electrode (as claimed in claim 4), wherein the third field plate electrode physically connects to the first electrode (as claimed in claim 5).
However, Wu teaches forming a plurality of source field pates (224A-224C) (Wu, Fig. 8, ¶0001-¶0006, ¶0029, ¶0044-¶0050) connected to the source electrode (204) to reduce gate-to-drain capacitance and to improve operation speed. The source field plates include a third source field plate (224B) having an edge (224B’), wherein the underlying first and second field plates (116A and 116B) are located directly under the third field plate (224B) to decrease electric field intensity under the source field plate (224B), and to improve the breakdown voltage and reliability of the semiconductor device.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor device of Aoki by forming a third source field plate above the first and the second field plates as taught by Wu to have the semiconductor device, further comprising: a third field plate electrode above the second field plate electrode and electrically connected to the first electrode (as claimed in claim 4), wherein the third field plate electrode physically connects to the first electrode (as claimed in claim 5) in order to reduce gate-to-drain capacitance, and to improve operation speed and reliability of the device (Wu, ¶0003-¶0006, ¶0044, ¶0050).
Regarding Claim 6, Aoki in view of Wu discloses the semiconductor device according to claim 4. Further, Aoki does not specifically disclose the semiconductor device, further comprising: a fourth field plate electrode between the first field plate electrode and the second electrode and electrically connected to the first electrode. However, Wu teaches forming a fourth source field pate (e.g., 224C) (Wu, Fig. 8, ¶0044-¶0050) electrically connected to the source electrode (204), wherein the fourth field plate (224C) includes a portion between the first field pate (e.g., 116B) and the drain electrode (206).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor device of Aoki/Wu by forming a fourth source field plate above the first and the second field plates as taught by Wu to have the semiconductor device, further comprising: a fourth field plate electrode between the first field plate electrode and the second electrode and electrically connected to the first electrode in order to reduce gate-to-drain capacitance, and to improve operation speed and reliability of the device (Wu, ¶0003-¶0006, ¶0044, ¶0050).
Regarding Claims 8 and 9, Aoki discloses the semiconductor device according to claim 1. Further, Aoki does not specifically disclose the semiconductor device, further comprising: a third field plate electrode above the second field plate electrode and electrically connected to the first electrode (as claimed in claim 8), wherein the third field plate electrode physically connects to the first electrode (as claimed in claim 9).
However, Wu teaches forming a plurality of source field pates (224A-224C) (Wu, Fig. 8, ¶0001-¶0006, ¶0029, ¶0044-¶0050) connected to the source electrode (204) to reduce gate-to-drain capacitance and to improve operation speed. The source field plates include a third source field plate (224B) having an edge (224B’), wherein the underlying first and second field plates (116A and 116B) are located directly under the third field plate (224B) to decrease electric field intensity under the source field plate (224B), and to improve the breakdown voltage and reliability of the semiconductor device.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor device of Aoki by forming a third source field plate above the first and the second field plates as taught by Wu to have the semiconductor device, further comprising: a third field plate electrode above the second field plate electrode and electrically connected to the first electrode (as claimed in claim 8), wherein the third field plate electrode physically connects to the first electrode (as claimed in claim 9) in order to reduce gate-to-drain capacitance, and to improve operation speed and reliability of the device (Wu, ¶0003-¶0006, ¶0044, ¶0050).
Regarding Claim 10, Aoki in view of Wu discloses the semiconductor device according to claim 8. Further, Aoki does not specifically disclose the semiconductor device, further comprising: a fourth field plate electrode between the first field plate electrode and the second electrode and electrically connected to the first electrode. However, Wu teaches forming a fourth source field pate (e.g., 224C) (Wu, Fig. 8, ¶0044-¶0050) electrically connected to the source electrode (204), wherein the fourth field plate (224C) includes a portion between the first field pate (e.g., 116B) and the drain electrode (206).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor device of Aoki/Wu by forming a fourth source field plate above the first and the second field plates as taught by Wu to have the semiconductor device, further comprising: a fourth field plate electrode between the first field plate electrode and the second electrode and electrically connected to the first electrode in order to reduce gate-to-drain capacitance, and to improve operation speed and reliability of the device (Wu, ¶0003-¶0006, ¶0044, ¶0050).
Regarding Claims 16 and 17, Aoki discloses the semiconductor device according to claim 15. Further, Aoki does not specifically disclose the semiconductor device, further comprising: a third field plate electrode above the second field plate electrode in the first direction and electrically connected to the first electrode (as claimed in claim 16), wherein the third field plate electrode physically connects to the first electrode (as claimed in claim 17).
However, Wu teaches forming a plurality of source field pates (224A-224C) (Wu, Fig. 8, ¶0001-¶0006, ¶0029, ¶0044-¶0050) connected to the source electrode (204) to reduce gate-to-drain capacitance and to improve operation speed. The source field plates include a third source field plate (224B) having an edge (224B’), wherein the underlying first and second field plates (116A and 116B) are located directly under the third field plate (224B) in the first direction to decrease electric field intensity under the source field plate (224B), and to improve the breakdown voltage and reliability of the semiconductor device.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor device of Aoki by forming a third source field plate above the first and the second field plates as taught by Wu to have the semiconductor device, further comprising: a third field plate electrode above the second field plate electrode in the first direction and electrically connected to the first electrode (as claimed in claim 16), wherein the third field plate electrode physically connects to the first electrode (as claimed in claim 17) in order to reduce gate-to-drain capacitance, and to improve operation speed and reliability of the device (Wu, ¶0003-¶0006, ¶0044, ¶0050).
Regarding Claim 18, Aoki in view of Wu discloses the semiconductor device according to claim 16. Further, Aoki does not specifically disclose the semiconductor device, further comprising: a fourth field plate electrode between the first field plate electrode and the second electrode in the second direction and electrically connected to the first electrode. However, Wu teaches forming a fourth source field pate (e.g., 224C) (Wu, Fig. 8, ¶0044-¶0050) electrically connected to the source electrode (204), wherein the fourth field plate (224C) includes a portion between the first field pate (e.g., 116B) and the drain electrode (206) in the second (e.g., horizontal direction).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor device of Aoki/Wu by forming a fourth source field plate above the first and the second field plates as taught by Wu to have the semiconductor device, further comprising: a fourth field plate electrode between the first field plate electrode and the second electrode in the second direction and electrically connected to the first electrode in order to reduce gate-to-drain capacitance, and to improve operation speed and reliability of the device (Wu, ¶0003-¶0006, ¶0044, ¶0050).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 11,043,563 to Lin in view of Wu (US 2021/0043724) as applied to claim 1, and further in view of Imada (US 2013/0083567).
Regarding Claim 14, Lin in view of Wu discloses the semiconductor device according to claim 15. Further, Lin does not specifically disclose the semiconductor device, wherein an end portion of the gate electrode on the second electrode side is located at a position directly below the bottom surface of the second field plate electrode. However, Lin discloses that the gate electrode includes a doped compound semiconductor (109) (Lin, Fig. 4, Col. 9, lines 7-40) under the metal electrode (122).
Further, Imada teaches forming normally-off HEMT (Imada, Fig. 3c, ¶0006-¶0010, ¶0036-¶0071) comprising a gate electrode including a doped compound semiconductor (2e) (Imada, Fig. 3c, ¶0006, ¶0046, ¶0056, ¶0068-¶0071) extending under the metal electrode (6), and further extending under a bottom surface of a field plate electrode (7) between a portion of the gate electrode and the second electrode (e.g., the drain) to reduce an electric field produced by application of a high voltage to a drain electrode. The doped compound semiconductor (2e, p-GaN) controls the concentration of 2DEG under the gate electrode for normally-off operation of HEMT.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor device of Lin/Wu by forming a gate electrode structure with optimized doped semiconductor compound layer as taught by Imada, such that the doped semiconductor compound layer of the gate electrode extends under the second field plate of Lin to have the semiconductor device, wherein an end portion of the gate electrode on the second electrode side is located at a position directly below the bottom surface of the second field plate electrode in order to provide normally-off HEMT with reduced electric field produced by application of a high voltage to a drain electrode (Imada, ¶0006-¶0010, ¶0056, ¶0071).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0126287 to Aoki in view of Chen (US Patent No. 11,152,474).
Regarding Claim 19, Aoki discloses the semiconductor device according to claim 15. Further, Aoki does not specifically disclose the semiconductor device, wherein the second field plate electrode has a U-shaped portion. However, Chen teaches forming the source field plate (127) (Chen, Fig. 1H, Col.1 lines 8-10; lines 36-53; Col. 8, lines 21-67; Col. 9, lines 1-46) having a stepped profile to change the electric field distribution from the drain electrode to the gate electrode to reduce the interference of the electric field on the gate electrode. The stepped profile includes a plurality of recesses (e.g., 126Ra and 126Rb) in the dielectric layer (120) such that the source field pate (127) is conformally formed on the dielectric layer (120) in the first recess (126Ra) and the second recess (126Rb) and comprises a U-shaped portion in the second recess (126Rb) between the first source field plate in the first recess (126Ra) and the gate field plate electrode (e.g., extending portion of the gate electrode 118 on the insulation layer 116).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor device of Aoki by forming a source field plate having a stepped profile as taught by Chen to have the semiconductor device, wherein the second field plate electrode has a U-shaped portion in order to change the electric field distribution from the drain electrode to the gate electrode to reduce the interference of the electric field on the gate electrode (Chen, Col. 1, lines 8-10; Col. 8, lines 28-33).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891